     Case 2:21-mc-00022-SPL Document 21 Filed 07/02/21 Page 1 of 5



 1   Stephanie J. Quincy, SBN 014009
     quincys@gtlaw.com
 2   Aaron J. Lockwood, SBN 025599
 3   lockwooda@gtlaw.com
     GREENBERG TRAURIG, LLP
 4   2375 E. Camelback Road, Suite 700
 5
     Phoenix, Arizona 85016
     (602) 445-8000
 6
     Attorneys for Respondent Bruce Allen
 7

 8                      IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE DISTRICT OF ARIZONA
10                                                 Case No. 2:21-mc-00022-SPL
11
     In re Application of Daniel Snyder for an     RESPONDENT BRUCE ALLEN’S
12   Order Directing Discovery from Bruce          MOTION FOR EVIDENTIARY
     Allen Pursuant to 28 U.S.C. § 1782            HEARING ON MOTION TO VACATE
13
                                                   EX PARTE ORDER AND QUASH
14                                                 SUBPOENAS OR FOR PROTECTIVE
                                                   ORDER
15

16

17

18          Pursuant to the Court’s inherent authority and duty to supervise the integrity of its

19   proceedings, Respondent Bruce Allen moves the Court to set a hearing for the

20   presentation of documentary and testimonial evidence to address the factual and

21   credibility disputes raised by: (1) Mr. Snyder’s Ex Parte Petition for Assistance in Aid

22   of a Foreign Proceeding Pursuant to 28 U.S.C. §1782 (Doc. 1); and (2) Mr. Allen’s

23   Motion to Vacate April 29, 2021 Ex Parte Order and Quash Subpoenas or, Alternatively,

24   for Protective Order (Doc. 8), which includes a request for sanctions in the form of

25   Mr. Allen’s attorneys’ fees and costs.

26          Mr. Snyder’s unverified Petition and his recent Amended Opposition to

27   Respondent Bruce Allen’s Motion to Vacate and/or to Quash Petitioner’s Subpoenas

28   (Doc. 15) have made clear that the propriety and scope of Mr. Snyder’s §1782 request
                                                                               Case 2:21-mc-00022-SPL Document 21 Filed 07/02/21 Page 2 of 5



                                                                           1   for sweeping discovery from Mr. Allen and, correspondingly, Mr. Allen’s request to
                                                                           2   quash that discovery and for sanctions, turn on material issues of disputed fact and
                                                                           3   credibility determinations. For example:
                                                                           4          Mr. Snyder has professed to seek Mr. Allen’s personal email, text messages,
                                                                           5             and phone calls “for use” in the Indian Action, but his actions call into question
                                                                           6             the veracity of his stated purpose, including: (a) initiating §1782 proceedings
                                                                           7             across the country to investigate a purported “campaign of defamation” against
                                                                           8             him by untold number of individuals and entities untethered to the claims for
                                                                           9             relief at issue in the Indian Action; and (b) digging through thousands of
                                                                          10             Mr. Allen’s old redskins.com email and using those email in a disingenuous
                                                                          11             manner (and, after their initial filing, without reason to do so, unredacting the
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12             email to reveal the identity of third parties to this action);
                                                                                      Mr. Snyder’s ongoing failure to identify a logical relationship between the
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13
                                               (602) 445-8000




                                                                                         information specifically sought from Mr. Allen and its potential use as proof
LAW OFFICES




                                                                          14

                                                                          15             in the Indian Action raises questions as to how Mr. Snyder actually intends to
                                                                          16             use this information;
                                                                          17          Mr. Snyder’s unfounded personal attacks on Mr. Allen—including accusing
                                                                          18             him of engaging in “a scheme to spread false claims” and other “egregious
                                                                          19             misconduct”—cast doubt on whether Mr. Snyder has invoked §1782 against
                                                                          20             Mr. Allen in good faith or is using this proceeding in an attempt to shift blame
                                                                          21             for Mr. Snyder’s and the Team’s negative publicity to Mr. Allen or for some
                                                                          22             other improper purpose;
                                                                          23          While Mr. Snyder has characterized the requests in his Subpoenas as
                                                                          24             “narrowly tailored” to discover evidence in aid of the Indian Action, the actual
                                                                          25             breadth of Mr. Snyder’s requests and his continued, unjustified efforts to
                                                                          26             expand them, including to individuals not mentioned in the Petition or
                                                                          27             Subpoenas—i.e., the NFL’s General Counsel and a former Team cheerleader
                                                                          28

                                                                                                                            2
                                                                               Case 2:21-mc-00022-SPL Document 21 Filed 07/02/21 Page 3 of 5



                                                                           1             who now crusades against Mr. Snyder—call into question the factual basis for
                                                                           2             such broadly framed requests;
                                                                           3          When Mr. Allen responded to the Petition with a declaration under penalty of
                                                                           4             perjury (unlike Mr. Snyder, who has yet to attest to any of his allegations),
                                                                           5             Mr. Snyder argued that the Court should reject Mr. Allen’s “misleading,”
                                                                           6             “self-serving,” and “carefully worded” statements because they are “untested
                                                                           7             by cross-examination” (e.g., Doc. 15 at 2, 6, and 7); and
                                                                           8          The only evidentiary support to date submitted by Mr. Snyder is the
                                                                           9             Declaration of his counsel, Jordan W. Siev, who, among other things, has:
                                                                          10             (a) wrongly accused Mr. Allen of misconduct, including “spread[ing] negative
                                                                          11             media narratives against his enemies in the football world” (Doc. 15-1 at 2,
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12             ¶ 4); (b) questioned Mr. Allen’s credibility based on mischaracterizations of
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13             Mr. Allen’s email from his Team redskins.com account (ibid. at 3-8, ¶¶ 6-23);
                                               (602) 445-8000




                                                                                         and (c) asserted unfounded conclusions about Mr. Allen’s communications
LAW OFFICES




                                                                          14

                                                                          15             with Mr. Moag, including that “Mr. Allen had no business reason to remain in
                                                                          16             contact with Mr. Moag,” based on a review of Mr. Moag’s phone records that
                                                                          17             Mr. Snyder obtained in another §1782 proceeding (ibid. at 8-10, ¶¶ 25-31).
                                                                          18         These material disputes of fact and credibility issues render an evidentiary hearing
                                                                          19   necessary. See, e.g., Ramos v. Drews, No. 14-CV-2556, at *22 (N.D. Ill. Oct. 16, 2018)
                                                                          20   (noting that “[f]actual disputes presented by discovery motions must generally be
                                                                          21   presented to the court” and that “the court must resolve credibility disputes on a motion
                                                                          22   for sanctions”). Courts have found evidentiary hearings appropriate in §1782 proceedings
                                                                          23   like this one. See, e.g., In re Request for Assistance From Ministry of Legal Affairs of
                                                                          24   Trinidad and Tobago, 117 F.R.D. 177, 179 (S.D. Fla. 1987) (court conducted two
                                                                          25   evidentiary hearings over several days to evaluate §1782 request); Fonseca v.
                                                                          26   Blumenthal, 620 F.2d 322, 323 (2d Cir. 1980) (noting that district court held evidentiary
                                                                          27   hearing before ruling on §1782 discovery); Sergeeva v. Tripleton Int'l Ltd., 834 F.3d
                                                                          28   1194, 1197 (11th Cir. 2016) (district court held evidentiary hearing on request for

                                                                                                                          3
                                                                               Case 2:21-mc-00022-SPL Document 21 Filed 07/02/21 Page 4 of 5



                                                                           1   sanctions in connection with §1782 request). As Mr. Snyder’s Opposition states, neither
                                                                           2   side in this case should have to rely on the other’s representations “untested by cross-
                                                                           3   examination.”
                                                                           4          Accordingly, the Court can—and should—hear directly from the parties before
                                                                           5   determining whether: (1) Mr. Snyder has a good-faith basis under §1782 to impose
                                                                           6   onerous, invasive third-party discovery on Mr. Allen; or (2) Mr. Snyder has preceded on
                                                                           7   pretext and speculation and breached his obligation to avoid imposing undue burden and
                                                                           8   expense. See, e.g., Alexander v. F.B.I, 541 F. Supp. 2d 274, 276 (D.D.C. 2008) (noting
                                                                           9   the court’s “inherent authority and its duty to supervise the integrity of its processes” in
                                                                          10   connection with a request for evidentiary hearing).
                                                                          11          Dated this this 2nd day of July 2021.
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12                                       GREENBERG TRAURIG, LLP
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13
                                                                                                                   By: /s/ Stephanie J. Quincy
                                               (602) 445-8000
LAW OFFICES




                                                                          14                                           Stephanie J. Quincy, SBN 014009
                                                                                                                       Aaron J. Lockwood, SBN 025599
                                                                          15
                                                                                                                     Attorneys for Respondent Bruce Allen
                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28

                                                                                                                              4
                                                                               Case 2:21-mc-00022-SPL Document 21 Filed 07/02/21 Page 5 of 5



                                                                           1                              CERTIFICATE OF SERVICE
                                                                           2         I hereby certify that on July 2, 2021, I electronically transmitted the attached
                                                                           3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                           4   Notice of Electronic Filing to the following CM/ECF registrants:
                                                                           5
                                                                                                          Gregory J. Marshall
                                                                           6                              Patrick A. Tighe
                                                                                                          SNELL & WILMER L.L.P.
                                                                           7                              One Arizona Center
                                                                           8                              400 E. Van Buren, Suite 1900
                                                                                                          Phoenix, Arizona 85004-2202
                                                                           9                              gmarshall@swlaw.com
                                                                                                          ptighe@swlaw.com
                                                                          10

                                                                          11                              Jordan W. Siev
                                                                                                          REED SMITH LLP
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12                              599 Lexington Avenue, 22nd Floor
                                                                                                          New York, New York 10022
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13
                                                                                                          jsiev@reedsmith.com
                                               (602) 445-8000
LAW OFFICES




                                                                          14
                                                                                                          Attorneys for Petitioner Daniel Snyder
                                                                          15

                                                                          16
                                                                                                                        By: /s/ Diane J. Linn
                                                                          17                                                Employee, Greenberg Traurig, LLP
                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28

                                                                                                                          5
